This action is brought against the defendant Hartford Hospital, hereinafter called the defendant, to recover damages for personal injuries alleged to have been caused by its corporate negligence. In the complaint as amended, the plaintiff seeks to invoke the benefit of the doctrine of res ipsa loquitur to establish the alleged corporate negligence.
The defendant does not challenge the plaintiff's right to plead the doctrine of res ipsa loquitur but rather has demurred to so much of the complaint as amended as purports to set forth a cause of action based on the theory of res ipsa loquitur for the reason that this doctrine cannot be relied upon to prove corporate negligence.
The law of this state appears to be well settled. "In a case . . . where it is essential that the plaintiff prove corporate negligence as distinguished from negligence of an employee, the doctrine [of res ipsa loquitur] avails him nothing." Richards v. Grace-NewHaven Community Hospital, 137 Conn. 508,511. The plaintiff in his excellent brief has urged this court to depart from the rule of the Richards
case, and in support of his position has cited a number of cases from other jurisdictions where the doctrine of res ipsa loquitur has been applied to situations similar to that in the case at bar.
The opinions of the Supreme Court of Connecticut are binding upon the Superior Court, and the rule of the Richards case is clear and explicit. Until *Page 443 
it is reversed, changed or modified by the Supreme Court, this court must follow it.
   Upon the authority of